Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 1 of 20




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 0:20-cv-62166-AHS

  828 MANAGEMENT, LLC d/b/a THE
  HUB; 2ND STREET ENTERPRISES, INC.
  d/b/a CAPONE’S; THREE LEGGED DOG,
  LLC d/b/a LUCKY’S TAVERN; 111 SW
  2ND     AVE,    LLC   d/b/a  SWAY
  NIGHTCLUB; MAGIOS, INC. d/b/a EBAR
  CLUB 13; EIM ENTERPRISES, INC. d/b/a
  #00 SHATO; JOHR GROUP, INC. d/b/a
  EURO NIGHT CLUB; GRAND CAFE,
  INC.; D’LUX RESTAURANT AND BAR,
  LLC d/b/a HOLLYWOOD LIVE; and
  TROY CABRERA,
                 Plaintiffs,
         v.

  BROWARD          COUNTY,         a   political
  subdivision of the State of Florida,
              Defendant.
  ___________________________________/

                PLAINTIFFS’ RESPONSE IN OPPOSITION TO
       BROWARD COUNTY’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

     COME NOW all of the plaintiffs, 828 Management, LLC d/b/a The Hub, 2nd Street

  Enterprises, Inc. d/b/a Capone’s, Three Legged Dog, LLC d/b/a Lucky’s Tavern, 111 SW 2nd

  Ave, LLC d/b/a Sway Nightclub, Magios, Inc. d/b/a EBar Club 13, EIM Enterprises, Inc. d/b/a

  #00 Shato, Johr Group, Inc. d/b/a Euro Night Club, Grand Cafe, Inc., D’Lux Restaurant and Bar,

  LLC d/b/a Hollywood Live and Troy Cabrera (collectively, the “Plaintiffs”), by and through their

  undersigned counsel, and respectfully submit this Response in Opposition to the Defendant,

  Broward County’s (the “Defendant”), Motion to Dismiss Plaintiffs’ Complaint [DE 11]. The

  Plaintiffs respond narrowly thereto as follows:



                                                    1
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 2 of 20




  I.       Legal Standard.

           “In reviewing a motion to dismiss under Rule 12(b)(6), Fed[.] R. Civ. P., . . . a court must

  take all well-pleaded facts in a plaintiff’s complaint and all reasonable inferences drawn from those

  facts as true.” Clark v. Bakst (In re Trafford Distrib. Ctr.), 520 B.R. 147, 153 (Bankr. S.D. Fla.

  2014) (citing Jackson v. Okaloosa Cty., Fla., 21 F.3d 1531, 1534 (11th Cir. 1994)). “A pleading

  must contain ‘a short and plain statement of the claim showing that the pleader is entitled to

  relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). It must

  set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the defendant is liable

  for the misconduct alleged.” Iqbal, 556 U.S. at 678. It must “‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp, 550 U.S. at 555 (quoting

  Conley v. Gibson, 355 U.S. 41, 47 (1957)). Finally, “[a]ny decision on a motion to dismiss a

  complaint for failure to state a cause of action must be based on a review of the four corners of the

  Complaint and documents referred to therein that are central to the claim at issue.” JP Morgan

  Chase Bank, N.A. v. Ruiz (In re Ruiz), 2010 Bankr. LEXIS 6182, at *2 (Bankr. S.D. Fla. 2010)

  (citing Griffin Industries v. Irvin, 496 F.3d 1189, 1199 (11th Cir. 2007); Wilchombe v. TeeVee

  Tunes, Inc., 555 F.3d 949, 959 (11th Cir. 2009)).

  II.      The Plaintiffs’ Claims are Premised on a Curfew, as Emergency Order 20-28 Places
           a Curfew on the In-Person Consumption of Food and Alcohol Between 12 AM and 5
           AM, Precluding Operation of Restaurants and Bars by Definition and Substance
           Between Those Hours and Effectively Shuttering Nightclubs Entirely.

        As a primary matter, the Defendant alleges that “all counts are premised on a non-existent set

  of facts and incorrect legal conclusions–that the County has imposed a curfew or otherwise




                                                      2
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 3 of 20




   requires businesses to close.” Motion to Dismiss at 6. The Plaintiffs have clearly pled that

   Emergency Order 20-28 effectively places a curfew between 12 AM and 5 AM on restaurants and

   bars considering that Emergency Order 20-28 makes unlawful the in-person consumption of food

   and alcohol between 12 AM and 5 AM. See, e.g., Complaint at ¶ 33 (“Emergency Order 20-28

   continues to impose a curfew on restaurants and bars, as well as open containers, between midnight

   and 5 A.M., yet allows ‘food preparation/cooking[]’ and ‘food delivery/take-out services[]’ past

   that curfew.”). Of course, since a bar is defined as a “counter at which food or especially alcoholic

   beverages are served” or “a room or establishment where alcoholic drinks and sometimes food are

   served[,]” there can be no bar where there is a prohibition on the in-person consumption of food

   and alcohol. Bar, MERRIAM-WEBSTER, available at merriam-webster.com/dictionary/bar (last

   accessed Dec. 7, 2020). Similarly, there can naturally be no restaurant where there is a prohibition

   on the in-person consumption of food. Thus, effectively, there is a curfew on restaurants and bars

   where Emergency Order 20-28 places a ban on the in-person consumption of food and alcohol

   between certain hours. For that reason, the Defendant is wrong in arguing that “[b]ecause all of

   Plaintiffs’ claims are based solely on the false premise that EO 20-28 requires that Plaintiffs’

   businesses close, there is no ‘substantial continuing controversy’ on which a claim for declaratory

   judgment can be made and all counts of Plaintiffs’ Complaint should be dismissed.” Motion to

   Dismiss at 7.

  III.    Emergency Order 20-28 is Expressly and Impliedly Preempted by, and in Conflict
          with Executive Order 20-244.

          A.       Express Preemption.

          The Plaintiffs brought a claim for express preemption as Count I of their Complaint. See

   Compl. at ¶¶ 53-68. The Defendant argues that “Executive Order 20-244 preempts only local

   government action that prohibits the operation of a business or the complete shutting down of



                                                      3
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 4 of 20




  businesses.” Motion to Dismiss at 8 (citing Miami-Dade Cnty. v. Miami Gardens Square One,

  Inc., No.: 3D20-1512, 2020 WL 6472542, at *4 (Fla. 3d DCA Nov. 4, 2020)). As noted supra,

  Emergency Order 20-28 effectively places a curfew on bars and restaurants, thereby prohibiting

  their operation and completely shutting them down. For bars and nightclubs, it is even more

  egregious than for restaurants, as those businesses do the overwhelming majority of their business,

  without which their business models would be infeasible, during the curfew hours.

         With all of this in mind, the Plaintiffs pled that “Section 2 of Executive Order 20-244,

  entitled ‘Right to Work and Operate a Business,’ states that ‘[n]o COVID-19 emergency ordinance

  may prevent an individual from working or operating a business.’” Compl. at ¶ 58. They further

  pled that

         [a]mong the express conflicts between the Governor’s Executive Order and
         Broward County’s curfew are the following:

                 a. The Governor’s Executive Order does not list curfews as an
                 acceptable form of local regulation; only occupancy restrictions are
                 permitted and then only within narrow guidelines.

                 b. The Governor’s Executive Order imposes certain preconditions
                 on the enactment of local COVID-19 orders in terms of the factual
                 predicate required to enact such local laws. Broward County has not
                 complied with those preconditions because it does not set forth the
                 economic cost of the curfew, as opposed to occupancy or other
                 restrictions, and it does not provide a factual basis for concluding
                 that COVID-19 is more likely to spread during late night hours as
                 opposed to daytime hours, or in restaurants as opposed to other
                 businesses where people gather in large numbers in close proximity.

  Id. at ¶ 67. Considering these allegations read alongside the exhibits to the Complaint, it is clear

  that Emergency Order 20-28 is expressly preempted by Executive Order 20-244. Accordingly,

  Count I should not be dismissed.




                                                     4
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 5 of 20




     B.           Implied Preemption.

     “Unlike the explicit nature of express preemption, ‘implied preemption occurs when the state

  legislative scheme is pervasive and the local legislation would present a danger of conflict with

  that pervasive scheme.’” Vazzo v. City of Tampa, 415 F. Supp. 3d 1087, 1094 (M.D. Fla. 2019)

  (quoting D’Agostino v. City of Miami, 220 So.3d 410, 421 (Fla. 2017)). “The D’Agostino Court

  held that the test for implied preemption requires the courts to look ‘to the provisions of the whole

  law, and to its object and policy.’” Id. (quoting D’Agostino, 220. So.3d at 421).

     The Plaintiffs pled that “[t]he Governor’s Order is so pervasive as to inten[d] to pre-empt this

  entire field of regulation.” Compl. at ¶ 73. Further, Executive Order 20-244 implicitly supersedes

  COVID-19 municipal or county orders as pled in paragraph 74 of the Complaint, including that

  Executive Order 20-28 “go[es] against the intent of Executive Order 2-244, and [is] implicitly

  overruled by Executive Order 20-244.” Id. at ¶ 74. Therefore, Count II should not be dismissed.

          C.      Conflict.

          In its third claim for relief, the Plaintiffs brought a cause of action for conflict. See Compl.

  at ¶¶ 75-83. The Defendants believe that the Plaintiffs’ Complaint also does not demonstrate

  conflict. See Motion to Dismiss at 9.

          As the Plaintiffs pointed out in their Complaint, “[t]he test of conflict between a local

  government enactment and state law is ‘whether one must violate one provision in order to comply

  with the other. Putting it another way, a conflict exists when two legislative enactments cannot

  coexist.’” Compl. at ¶ 76 (quoting The Sarasota Alliance for Fair Elections, Inc. v. Browning, 28

  So.3d 880 (2010)). “If conflict arises, state law prevails.” The Sarasota Alliance for Fair Elections,

  Inc., 28 So.3d at 891.




                                                       5
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 6 of 20




         The Plaintiffs pled that “[i]f law enforcement complies with Governor DeSantis’ Executive

  Order 20-244 and allows the Plaintiffs and other[s] similarly situated to remain open after 11:59

  P.M., then they would be allowing a violation of Broward County Executive Order 20-28.” Compl.

  at ¶ 80. Consequently; “[s]ince law enforcement cannot navigate and comply with both the

  Governor’s Order and Broward County’s Order in tandem, these orders are in conflict.” Id. at ¶

  81. Considering these allegations read alongside the text of the Governor’s Order and Broward

  County’s Order attached to the Complaint, which speak for themselves, it is clear that there is a

  conflict and thus state law should prevail. For that reason, Count III should not be dismissed.

  IV.    Plaintiffs Adequately State a Claim Under 42 U.S.C. §1983 Because They Sufficiently
         Alleged the Deprivation of Their Federal Rights as Protected by the U.S. Constitution.

         To establish a claim under 42 U.S.C. §1983, Plaintiffs must prove that they were deprived

  of a federal right by a person acting under the authority of state law. 42 U.S.C. §1983. EO 20-28

  is “beyond all question, a plain, palpable invasion of rights secured by the fundamental law.”

  Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905). “[A]ccording to settled principles the police

  power of a State must be held to embrace, at least, such reasonable regulations established directly

  by legislative enactment as will protect the public health and the public safety. Id. at 26 (citing

  Gibbons v. Ogden, 9 Wheat. 1, 203). As stated supra, the County’s order is preempted by the

  Governor’s Order (EO 20-244), and is an unreasonable regulation implicating Plaintiffs’

  constitutionally enumerated rights. This triggers judicial authority to review rights implicated

  under the First Amendment and 14th Amendment (namely the Equal Protection Clause and the

  Privileges or Immunities Clause).

         A. EO-28 Implicates Plaintiffs’ First Amendment Rights as it Unconstitutionally
            Imposes on Their Right of Assembly and Entertainment.

                 i.      Plaintiffs bring forth a cognizable First Amendment claim.




                                                     6
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 7 of 20




         “As a threshold matter, we must ask whether the First Amendment protects the conduct at

  issue in the challenged ordinance – playing or broadcasting recorded music. It does. The Supreme

  Court has clearly stated that the First Amendment protects music, as a form of speech and

  expression, from governmental censorship and control.” DA Mortg., Inc. v. City of Miami Beach,

  486 F.3d 1254 (11th Cir. 2007) (citing Ward v. Rock Against Racism, 491 U.S. 781, 790 (1981)).

  It is undeniable that businesses in the entertainment, promotional events, and night club industry

  are also in the business of expressive dances, music, and other modes of expression that implicate

  the First Amendment. “[H]is business [] involve[d] the promotion, production, and presentation of

  some measure of expressive dances or musical or other expressive performances sufficient to

  implicate First Amendment concerns.” Abusaid v. Hillsborough County Bd. Of County Comm’rs,

  637 F. Supp. 2d 1002, 1022 (M.D. Fla. 2007). Like in Abusaid, Plaintiffs in the present matter are

  in the entertainment, promotional, night club, and private club and bottle club business involving

  the promotion, production, and presentation of some measure of musical or other expressive

  performances protected by the First Amendment. Because EO 20-28 restricts the DJs, promoters,

  performers, and the like from freely performing their sets in the restricted hours of midnight to 5

  a.m., their clearly enumerated First Amendment rights have been encroached upon. Further,

  patrons who frequent these establishments are now unable to freely assemble due to the County’s

  order, which further places an undue imposition on a protected constitutional right.

                 ii.    EO 20-28 does not survive intermediate scrutiny.

         EO 20-28 is subject to intermediate security as it is a content-neutral restriction. Club

  Madonna, Inc. v. City of Miami Beach, 2020 U.S. Dist. LEXIS 79444, at *17 (S.D. Fla. May 5,

  2020) (citing Curves, LLC v. Spalding City., Ga., 685 F.3d 1284, 1289 (11th Cir. 2012)). “To

  survive intermediate scrutiny, a statute must be ‘narrowly tailored to serve a significant




                                                    7
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 8 of 20




  governmental interest’ and ‘leave open ample alternative channels for communication of the

  information’ at issue.” Delgado v. Swearingen, 375 F. Supp. 3d 1251, 1261 (N.D. Fla. 2018)

  (citing Ward, 491 U.S. at 791 (1989)). The test for establishing whether a regulation is within the

  constitutional power of the government is articulated in United States v. O’Brien, 391 U.S. 367,

  377 (1968), which provides: (1) the [challenged regulation] must be within the constitutional

  power of the government; (2) it furthers an important or substantial governmental interest; (3) the

  government interest is unrelated to the suppression of free expression; and (4) the incidental

  restriction on the alleged First Amendment freedoms must not be greater than is essential to the

  furtherance of that interest. In other words, “a regulation of the time, place, or manner of protected

  speech must be narrowly tailored to serve the government’s legitimate, content-neutral interests.”

  Club Madonna, Inc. v. City of Miami Beach, 2020 U.S. Dist. LEXIS 79444, at *17 (S.D. Fla. May

  5, 2020) (quoting Ward, 491 U.S. at 789-99; Curves, LLC, 685 F.3d at 1289). Further, “[t]he

  Supreme Court has made clear that ‘an incidental burden on speech is no greater than essential,

  and is therefore permissible under O’Brien, so long as the neutral regulation promotes a substantial

  government interest that would be less effective absent the regulation.’” First Vagabonds Church

  of God v. City of Orlando, 638 F.3d 756, 762-763 (11th Cir. 2011) (quoting United States v.

  Albertini, 472 U.S. 675, 689 (1985) (emphasis added).

         EO 20-28 fails the O’Brien test and does not survive intermediate scrutiny. EO 20-28 is

  clearly greater than is essential because Defendant allows the activity prohibited between 12 a.m.

  and 5 a.m. to occur during the remaining 19 hours of the day. Defendant proffered no genuine

  evidence to substantiate the reasoning behind such restrictions, and attempt to mitigate the unfair

  effects of EO 20-28 by claiming that there is nothing in the language of the order that prevents

  Plaintiffs from performing music and from freely assembling. See Def.’s Mot. at 13. Defendant




                                                      8
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 9 of 20




  further argues that the order allows Plaintiffs alternate means of speech (See Def.’s Mot. at 13) yet

  fails to articulate any such alternatives. Their argument entirely fails as entertainment is ancillary

  to the sale of food and beverages to patrons in the food service industry. Prohibiting the latter

  effectively extinguishes the former. Banning customers from dining and purchasing drinks in

  these establishments entirely nullifies any need for entertainment as there is no use in entertaining

  an empty room. Granting Plaintiffs the agency to respect and uphold the state’s interest of curbing

  the spread of COVID-19 via independent means such as dismissing uncooperating and

  obstreperous patrons, or by reducing the maximum capacity at a given time (calculated by the

  square footage of the subject facility) clearly demonstrates that the burden placed on Plaintiffs is

  much greater than is essential and the county’s desired effects can be achieved by less restrictive

  means. For the foregoing reasons, EO 20-28 violates the First Amendment rights of not only

  Plaintiffs, but also their owners, managers, employees, and others working and visiting there.

          B. EO 20-28 Violates the Equal Protection Clause Because It Is Applied in an
             Arbitrary and Discriminatory Manner.

                      i.      Plaintiffs bring forth a cognizable Equal Protection.

          A valid law that is applied in an arbitrary and discriminatory manner is a violation of the

  Equal Protection Clause. Yick Wo v. Hopkins, 118 U.S. 356 (1886). Further, a classification must

  be reasonable, not arbitrary, and must rest upon some ground of difference having a fair and

  substantial relation to the object of the legislation, so that all persons similarly circumstanced shall

  be treated alike. Reed v. Reed, 404 U.S. 71 (1971). The Equal Protection Clause of the 14th

  Amendment prohibits disparate treatment of similarly situated individuals. See, e.g. Hendking v.

  Smith, 781 F.2d 850, 851 (11th Cir. 1986) (quoting Zeigler v. Jackson, 638 F.2d 776, 779 (5th Cir.

  1981)). “[T]o properly plead an equal protection claim, a plaintiff need only allege that through

  state action, similarly situated persons have been treated disparately.” Thigpen v. Bibb County,



                                                       9
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 10 of 20




   223 F.3d 1231, 1237 (11th Cir. 2000), abrogated on other grounds by Nat’l R.R. Passenger Corp

   v. Morgan, 536 U.S. 101, 122 (2002).

          In the present case, fundamental rights are at issue because Plaintiffs’ – as well as their

   owners, managers, employees, and others who work and visit there – rights to free speech are being

   trampled as a direct result of Defendant’s scheme to impose a curfew as to the in-person

   consumption of food and alcohol. This is the basis and substance of Plaintiffs’ businesses, and

   such curfews are not being imposed upon other businesses not engaged in on-site food and

   beverage consumption. EO 20-28 does distinguish between Plaintiffs and other businesses,

   because those not selling food or alcohol are allowed to remain open without any restrictions

   whatsoever, during the hours when Plaintiffs are effectively forced to close due to the curfew on

   the in-person consumption of food and alcohol. Considering the nature of Plaintiffs’ businesses,

   it is impractical to assert that Plaintiffs can continue fulfilling takeout and delivery orders,

   entertaining customers, and playing music as late as they wish. See Def.’s Mot. at 10. Fulfilling

   the rare takeout or delivery order is subordinate to the primary functions of these businesses, and

   as a direct result of the county’s order, many of the subject businesses will be forced to permanently

   close their doors.

                        ii.   The appropriate standard of review is strict scrutiny, which EO 20-28

                              does not survive.

          Considering fundamental rights are at issue here, strict scrutiny must be applied. See, e.g.,

   Attorney Gen. of New York v. Soto-Lopez, 476 U.S. 898, 904 (1986) (“Whenever a state law

   infringes a constitutionally protected right, we undertake intensified equal protection scrutiny of

   that law.”); Clark v. Jeter, 486 U.S. 456, 461 (1988) (“[C]lassifications affecting fundamental

   rights…are given the most exacting scrutiny.”); Pottinger v. City of Miami, 810 F. Supp. 1551




                                                      10
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 11 of 20




   1551, 1577-78 (S.D. Fla. 1992) (“[G]overnment classifications that infringe on constitutionally

   protected rights also require heightened scrutiny.”) Further, the Supreme Court of the United

   States has explained that “[u]nless a statute provokes ‘strict judicial scrutiny’ because it interferes

   with a ‘fundamental right’ or discriminates against a ‘suspect class,’ it will ordinarily survive an

   equal protection attack so long as the challenged classification is rationally related to a legitimate

   governmental purpose.” Kadrmas v. Dickinson Pub. Sch., 487 U.S. 450, 457-458 (1988) (quoting

   San Antonio Independent School Dist. v. Rodriguez, 411 U.S. 1, 16-17 (1973); Plyler v. Doe, 457

   U.S. 202, 216-17 (1982); Lyng v. Automobile Workers, 485 U.S. 360, 370 (1988)). “The freedom

   of expressive association, that is, ‘the freedom to associate for the purpose of engaging in activities

   protected by the First Amendment, such as speech, assembly, petition for the redress of grievances,

   and the exercise of religion,’ is protected by the First Amendment as a fundamental right.” Fagan

   v. City of Marco Island, 2005 U.S. Dist. LEXIS 36389, at *15-16 (M.D. Fla. 2005) (quoting

   McCabe v. Sharrett, 12 F.3d 1558, 1563 (11th Cir. 1994)).

          Defendant argues that the appropriate standard of review is rational basis scrutiny, because

   Plaintiffs do not belong to a suspect or quasi-suspect class and the regulation of business operations

   does not impinge of fundamental rights. See Def.’s Mot. at 14. Defendant’s position is incorrect,

   as EO 20-28 implicates a fundamental right as it encroaches on Plaintiffs’ First Amendment rights,

   and thus, triggers a strict scrutiny application and analysis. However, assuming, arguendo, that

   strict scrutiny should not be applied, EO 20-28 still violates the 14th Amendment because the

   curfew imposed on in-person food and alcohol consumption cannot be rationally related to a

   legitimate governmental purpose where Defendant, by permitting the prohibited behavior during

   the remaining 19 hours of the day, has conceded that no legitimate governmental purposes exists

   to prohibit the in-person consumption of food and alcohol from the hours of 12 a.m. to 5 a.m., as




                                                       11
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 12 of 20




   admitted by Defendant’s own medical expert, Dr. Stanley W. Marks. Therefore, Defendant,

   through its lawmaking, concedes that the prohibited activities – namely the consumption of food

   and alcohol – are safe during other times of the day.

          Further, Plaintiffs are being treated differently from other similarly situated individuals –

   specifically, those owners of small businesses operating in industries other than the in-person

   consumption off food and alcohol – as those in other lines of business are not subjugated to the

   same curfew. It is illogical to argue that other businesses are not similar because they do not

   require the taking off of masks, as many other activities, such as, forms of exercise and eating and

   drinking while on a break from work, do require taking off one’s mask. Even among other

   restaurants, Plaintiffs find themselves in the disadvantaged position of suffering great economic

   hardship merely because their patrons visit their establishments at night. It is entirely illogical to

   presume that because an establishment operates chiefly during the day, serving food and alcohol,

   it is safer in terms of COVID-19 protocols than an establishment conducting the same exact

   business, at night. In fact, a restaurant operating during the day can have the same number, if not

   more, of patrons midday as a bar or nightclub in question can have at midnight. The same practice

   of donning masks, mingling with other patrons, and moving about the premises exists in both

   scenarios. However, Defendant insists that because Plaintiffs’ chiefly operate at night, they pose

   a greater threat to the transmission of COVID-19. Defendant’s position is wholly unfounded, as

   they have relied upon no actual evidence from which to base their claims. As such, this is an unfair

   and inappropriate punishment for the nighttime food industry and moreover, EO 20-28 is arbitrary,

   discriminatory, and clearly violative of the Equal Protection clause.

          C. EO 20-28 Is Constitutionally Underinclusive Because it Is Limited to Restaurants
             and Establishments Selling Alcohol, Thereby Excluding Broad Groups from Its
             Scope.




                                                      12
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 13 of 20




          “Underinclusiveness can raise ‘doubts about whether the government is in fact pursuing

   the interest it invokes, rather than disfavoring a particular speaker or viewpoint.’” Cosac Found.,

   Inc. v. City of Pembroke Pines, No. 12-62144, 2013 U.S. Dist. LEXIS 135647 at *35 (S.D. Fla.

   Sep. 21, 2013) (quoting Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786, 789, 131 S. Ct. 2729, 180

   L. Ed. 2d 708, 722). Underinclusiveness can also reveal that a law does not actually advance a

   compelling interest. Williams-Yulee v. Fla. Bar, 575 U.S. 433, 449 (2015). Plaintiffs claiming

   that a law is unconstitutionally vague must prove either (1) the law fails to provide people of

   ordinary intelligence to understand what conduct the law prohibits or (2) the law authorizes or

   encourages arbitrary and discriminatory enforcement. Vazzo v. City of Tampa, No. 8:17-cv-2896-

   T-02AAS, 2019 U.S. Dist. LEXIS 35935 (M.D. Fla. Jan. 30, 2019) (citing Konikov v. Orange Cty.,

   410 F.3d 1317, 1329 (11th Cir. 2005).

          In the present case, despite Defendant’s assertion that the order is applied evenhandedly to

   all restaurants and establishments serving food and alcohol (See Def.’s Mot. at 17), there is a

   disproportionate effect on the nighttime food and alcohol industry. This supports the view that this

   particular industry is disfavored and is unfairly subject to the injurious effects that EO 20-28

   imposes upon them. Furthermore, as outlined supra, solely because the nighttime food industry

   conducts its business during later hours, they will suffer gravely as a result of the enforcement of

   EO 20-28, which effectively encourages discriminatory application. Raising the sole argument

   that patrons are unlikely to comply with safety orders late at night is not based on any evidence,

   and easily fails by considering the following example: a patron dining in a restaurant at 8 p.m. can

   – after consuming alcohol with dinner – exhibit the same irresponsibility Defendant so fears

   happening after midnight. Rather than punishing honest businesses from making a living during

   these unprecedented and economically challenging times, the Order should focus its efforts on




                                                     13
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 14 of 20




   encouraging safer human behavior altogether. Arbitrarily closing the doors to certain business at

   certain hours will not stop people from behaving irresponsibly as a whole. EO 20-28 will merely

   penalize already struggling businesses, when there is no guarantee or data to suggest that such a

   decision will actually curb the spread of COVID-19, or have any effect whatsoever. Thus, contrary

   to Defendant’s assertion, EO 20-28 is constitutionally vague and underinclusive, singling out – in

   effect – businesses that rely on nighttime business.

          D. EO 20-28 Violates the Fifth Amendment as well as the Privileges or Immunities
             Clause of the 14th Amendment as it Impinges Upon Plaintiffs’ – and Their
             Respective Owners, Managers, And Employees – Right to Practice Their
             Profession.

          “[N]othing is more clearly settled than that it is beyond the power of a state, ‘under the

   guise of protecting the public, arbitrarily [to] interfere with private business or prohibit lawful

   occupations or impose unreasonable and unnecessary restrictions upon them.” New State Ice Co.

   v. Liebmann, 285 U.S. 262, 278 (1932). “‘It requires no argument to show that the right to work

   for a living…is of the very essence of the personal freedom and opportunity that it was the purpose

   of the Amendment to secure.’” Rodriguez v. P&G, 465 F. Supp. 3d 1301, 1325-1326 (S.D. Fla.

   2020) (quoting Traux v. Raich, 239 U.S. 33,41 (1915). In Florida, “the right to work, earn a living

   and acquire and possess property from the fruits of one’s labor is an inalienable right.” Lee v.

   Dalmar, 66 So.2d 252, 255 (Fla. 1953). Further, “included in the right of personal liberty and the

   right to private property is the right to make contracts for the acquisition of property. Chief among

   such contracts is that of personal employment by which labor and other services are exchanged for

   money or other forms of property. If that right be stricken down or arbitrarily interfered with there

   is a substantial impairment of liberty in the long-established constitutional sense.” State ex. rel.

   Fulton v. Ives, 123 Fla. 401, 411 (1936).




                                                      14
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 15 of 20




          EO 20-28 unreasonably interferes with Plaintiffs’ (and, by extension, their staff’s) ability

   to conduct their business through its prohibitions on the nighttime food and alcohol industry. As

   the country faces great economic hardship, now, more than ever before, Plaintiffs’ staff members

   are in dire need of job security and the lucrative tips that are typical in the food services industry

   in order to adequately provide for themselves and their families. The Order also has the long-term

   deleterious effect of leaving a number of these professionals jobless, as many of the subject

   establishments may not survive extended periods of forced closure during the prohibited hours. It

   has already been established, supra, that EO 20-28 arbitrarily interferes with the domain of private

   businesses, namely those serving food and alcohol, and that there are less restrictive means of

   achieving their desired result of curbing the transmission of COVID-19. The challenged Order is

   simply experimenting with an unsubstantiated theory that closing some businesses at certain hours

   will curb the spread of COVID-19, and is doing so at the expense of Plaintiffs’ – and by extension

   their owners’, managers’, and employees’ – livelihoods. Thus, EO 20-28 unreasonably and

   unnecessarily impinges upon the constitutionally protected right to practice one’s profession as

   safeguarded by the 14th Amendment.

          In light of the foregoing, EO 20-28 is unconstitutional as it unreasonably infringes on

   Plaintiffs’ First and 14th Amendment rights.

   V.     Plaintiffs Adequately State a Claim Under the Florida Constitution.

          “When called upon to decide matters of fundamental rights, Florida's state courts are bound

   under federalist principles to give primacy to our state Constitution and to give independent legal

   import to every phrase and clause contained therein.” Traylor v. State, 596 So.2d 957, 962

   (Fla.1992). Thus, in order for EO 20-28 to be held constitutional, it must past muster under both

   the state and federal constitutions.




                                                      15
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 16 of 20




           In Moore v. Thompson, 126 So.2d 543 (Fla.1960), the court addressed the validity of a

   statute that restricted the right of motor vehicle dealers to operate at certain times, including

   Sundays and legal holidays. In striking down the ordinance as unconstitutional, the court focused

   its analysis on precedent related to restrictions placed on businesses under the guise of proper

   exercise of the police power, id. at 249-250, stating:

                  It is not suggested that the parties who work on used car lots need
                  protection from being cajoled into uninterrupted labor more than do
                  citizens who are engaged in any of the exempt businesses or
                  vocations. We can think of no reason, and none has been suggested
                  to us, why the health, safety, morals or general welfare of our
                  citizens would be safeguarded to any greater degree by requiring
                  used car dealers to close their places of business on Sunday than
                  such rights or guaranties would be safeguarded were such persons
                  allowed to do business on the Sabbath along with proprietors of
                  tourist attractions. Nor is it clear to us that any reasonable basis
                  exists for exempting parking lots and filling stations from the
                  operation of these so-called ‘Sunday Closing Laws' and not
                  exempting garages. Such distinctions appear to be nebulous, wholly
                  arbitrary and are made without a reasonable basis for upholding
                  them as a valid exercise of the police power. Indeed, each of these
                  distinctions fits into the category of a “distinction without a
                  difference.”

   Id. at 250.

           When a statute or ordinance operates to the disadvantage of a suspect class or impairs the

   exercise of a fundamental right, then the law must pass strict scrutiny. See, e.g., Reno v. Flores,

   507 U.S. 292, 302, 113 S.Ct. 1439, 123 L.Ed.2d 1 (1993); Mitchell v. Moore, 786 So.2d 521, 527

   (Fla.2001). A fundamental right is one which has its source in and is explicitly guaranteed by the

   federal or Florida Constitution. See, e.g., T.M. v. State, 784 So.2d 442, 444 n.1 (Fla.2001); Reno

   v. Flores, 507 U.S. at 302, 113 S.Ct. 1439. Both the First Amendment and article I, section 5 of

   the Florida Constitution protect the rights of individuals to associate with whom they please and

   assemble with others for political and social purposes. The United States Supreme Court has “long




                                                      16
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 17 of 20




   understood as implicit in the right to engage in activities protected by the First Amendment a

   corresponding right to associate with others in pursuit of a wide variety of political, social,

   economic, educational, religious, and cultural ends.” Roberts v. United States Jaycees, 468 U.S.

   609, 622, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984). Also encapsulated within Florida’s annunciation

   of fundamental rights is the right of privacy. Fla. Const. Art I, § 23.

           Plaintiffs have alleged that Defendant’s EO 20-28 has both directly and indirectly placed a

   curfew on their operations as a result of the significant restrictions enacted which limit their ability

   to conduct their primary functions and the enforcement of same which resulted in mandatory

   closures and fines. By removing patrons from Plaintiffs’ establishments and forcing closures, the

   ability of owners, workers, and patrons to associate with one another and assemble has been

   abridged for which there is no justification. Even more insulting is Defendant’s attempt to inject

   unwarranted governmental intrusion into the private life of the persons of this State in an

   undeniable fashion. Because the provisions limiting the sale of food and alcohol between the hours

   of midnight and 5 a.m. violate both federal and state constitution, they should be stricken from the

   body of EO 20-28 in compliance with its own mandate.

                   Any provision(s) within this Emergency Order that (i) conflict(s)
                   with any state or federal law or constitutional provision, or (ii)
                   conflict(s) with or are superseded by a current or subsequently-
                   issued Executive Order of the Governor or the President of the
                   United States solely to the extent such Executive Order (a) expressly
                   preempts the substance of this Emergency Order or (b) imposes
                   stricter closures than set forth herein, shall be deemed inapplicable
                   and deemed to be severed from this Emergency Order, with the
                   remainder of the Emergency Order remaining intact and in full force
                   and effect.

   EO 20-28, p. 3-4.




                                                       17
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 18 of 20




          CONCLUSION AND ALTERNATIVE REQUEST FOR LEAVE TO AMEND

          For the foregoing reasons, the Plaintiffs respectfully request that this Honorable Court deny

   the Defendant’s Motion to Dismiss [DE 11], or alternatively grant the Plaintiffs leave to file an

   amended complaint should the Defendant’s Motion to Dismiss be granted either in whole or in

   part, as well as any and all other relief deemed just and proper.



    /s/ Bradford M. Cohen _________                   /s/ Jonathan N. Schwartz__________
    Bradford M. Cohen, Esq.                           Jonathan Noah Schwartz, Esq.
    Florida Bar No. 118176                            Florida Bar No. 1014596
    /s/ Michael J. McMullen________                   JONATHAN SCHWARTZ LAW PLLC
    Michael J. McMullen, Esq.                         10200 NW 25th Street, Suite 111
    Florida Bar No. 106109                            Doral, FL 33172
    COHEN & MCMULLEN, P.A.                            Tel.: (973) 936-2176
    1132 SE 3rd Avenue                                E-mails: jschwartz@jonschwartzlaw.com
    Fort Lauderdale, FL 33316
    Tel.: (954) 523-7774
    E-mails: bmc@floridajusticefirm.com
             michael@floridajusticefirm.com
             service@floridajusticefirm.com


   Dated this seventh day of December, 2020.




                                                      18
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 19 of 20




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 7, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served via CM/ECF on this day on all counsel of record on the Service List below.

   Respectfully submitted,



    /s/ Bradford M. Cohen _________                 /s/ Jonathan N. Schwartz__________
    Bradford M. Cohen, Esq.                         Jonathan Noah Schwartz, Esq.
    Florida Bar No. 118176                          Florida Bar No. 1014596
    /s/ Michael J. McMullen________                 JONATHAN SCHWARTZ LAW PLLC
    Michael J. McMullen, Esq.                       10200 NW 25th Street, Suite 111
    Florida Bar No. 106109                          Doral, FL 33172
    COHEN & MCMULLEN, P.A.                          Tel.: (973) 936-2176
    1132 SE 3rd Avenue                              E-mails: jschwartz@jonschwartzlaw.com
    Fort Lauderdale, FL 33316
    Tel.: (954) 523-7774
    E-mails: bmc@floridajusticefirm.com
             michael@floridajusticefirm.com
             service@floridajusticefirm.com




                                                   19
Case 0:20-cv-62166-AHS Document 44 Entered on FLSD Docket 12/07/2020 Page 20 of 20




                                           SERVICE LIST

   Adam Katzman, Esq.
   Kristin McIntosh, Esq.
   Office of the Broward County Attorney
   115 S. Andrews Avenue, Suite 423
   Fort Lauderdale, FL 33301
   Tel.: (954) 357-7600
   Fax: (954) 357-7641
   E-mails: akatzman@broward.org
             kmmcintosh@broward.org




                                                 20
